NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


In the Interest of D.L.P., a child.      )
                                         )
                                         )
D.H.M.,                                  )
                                         )
              Appellant,                 )
                                         )
v.                                       )    Case No. 2D17-4821
                                         )
K.L.B. and L.M.B.,                       )
                                         )
              Appellees.                 )
                                         )

Opinion filed April 27, 2018.

Appeal from the Circuit Court for
Lee County; James R. Thompson,
Judge.

Toni A. Butler of Alderuccio & Butler, LLC,
Naples, for Appellant.

Erica T. Healey and Jeanne T. Tate of
Jeanne T. Tate, P. A., Tampa, for
Appellees.

PER CURIAM.


              Affirmed.


KELLY, CRENSHAW, and BLACK, JJ., Concur.